DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. Claims 1–20 and are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–7 and 15–20) and a machine (claims 8–14), where the machine is substantially directed to the subject matter of the process. See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of initiating and completing a transfer of funds between two different users using social media identification for each user by: 
receiving, by a, . . ., from a payer, . . ., a payment request initiated by a payer for making a payment of a first amount to a payee, wherein the payment request includes first and second identifiers of the payer and payee, respectively;
retrieving, by the, . . ., from a social platform, a set of links between the payer and payee based on the first and second identifiers such that each link of the set of links is indicative of a set of intermediaries that connects the payer to the payee on the social platform;
selecting, by the server from the set of links, a first link indicative of a first set of intermediaries; and
processing, by the, . . ., the payment request by facilitating a transfer of the first amount from a first financial account of the payer to a second financial account of the payee by way of a first set of financial accounts of the first set of intermediaries.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “server” and “device” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0005] of the specification). 
Dependent claims 2–7, 9–14, and 16–20 have all been considered and do not integrate the abstract idea into a practical application. The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea).
Claim Rejections - 35 USC § 102
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claims 1–20 are rejected under 35 U.S.C. §102 (a)(2) as being anticipated by Black et al. (U.S. Pub. No. 2020/0013028) hereinafter (“Black”).
Regarding claim 1, Black discloses receiving, by a server from a payer device, a payment request initiated by a payer for making a payment of a first amount to a payee, wherein the payment request includes first and second identifiers of the payer and payee, respectively. Black states that “[i]n various embodiments, payment network 130 may be configured to receive one or more money transfer requests from sender device 110, authorize the money transfer requests, authenticate the receiver associated with the money transfer request, generate a money transfer based on the money transfer request, and transmit data regarding the money transfer to receiver See paragraph [0023]). The first and second identifiers must necessarily be included in order to carry out the payment transfer in Black. Black states that “[f]or example, the sender may input one or more social media account identifiers (e.g., username and password) into money transfer interface 115 to enable access and communication between money transfer interface 115 and the social media platform. In that respect, and as discussed further herein, the sender may select the receiver from users that the sender is associated with on the enabled social media platform.” (See paragraph [0018]). 
Black also discloses retrieving, by the server from a social platform, a set of links between the payer and payee based on the first and second identifiers such that each link of the set of links is indicative of a set of intermediaries that connects the payer to the payee on the social platform. Black states that “[f]or example, the sender may input one or more social media account identifiers (e.g., username and password) into money transfer interface 115 to enable access and communication between money transfer interface 115 and the social media platform. In that respect, and as discussed further herein, the sender may select the receiver from users that the sender is associated with on the enabled social media platform.” (See paragraph [0018]). Hence, these identifiers will correspond to a separate link that will necessarily connect the payer to the payee on the social platform in order to carry out the payment transfer. Black discloses selecting, by the server from the set of links, a first link indicative of a first set of intermediaries. Black states that “[i]n various embodiments, money transfer interface 115 may be integrated into, or be in electronic communication with, one or more social media platforms (e.g., FACEBOOK®, INSTAGRAM®, LINKEDIN®, PINTEREST®, QZONE®, SNAPCHAT®, TWITTER®, VKONTAKTE (VK), etc.). For example, the sender may input one or more social media account identifiers (e.g., username and password) into money transfer interface 115 to enable access and communication between money transfer interface 115 and the social media platform. In that respect, and as discussed further herein, the sender may select the receiver from users that the sender is associated with on the enabled social media platform.” (See paragraph [0018]).  Black also states that “[i]n various embodiments, payment network 130 may comprise or interact with a traditional payment network or transaction network to facilitate purchases and payments, authorize transaction, settle transactions, and the like. For example, payment network 130 may represent existing proprietary networks that presently accommodate transactions for credit cards, debit cards, and/or other types of transaction accounts or transaction instruments.” (See paragraph [0023]). Hence, the payment network comprising servers will select a first link corresponding to a set of intermediaries in order to connect the payer to the payee on a social platform. 
Black discloses processing, by the server, the payment request by facilitating a transfer of the first amount from a first financial account of the payer to a second financial account of the payee by way of a first set of financial accounts of the first set of intermediaries. Black states that “[i]n various embodiments, money transfer system 270 generates a receiver transaction account (step 320), and stores the receiver transaction account in transaction account database 235. The receiver transaction See paragraph [0042]). Now, this transfer of funds from the payer to the payee is done via a first set of financial accounts belonging to the payer and payee of the first set of intermediaries. 

	Regarding claim 2, Black discloses that the payer and the first set of intermediaries are registered with the server. Black states that “[a]s a further example, the sender and the receiver may register and use a common platform to complete money transfers, such as a money transfer platform offered by PAYPAL®, VENMO®, or the like.” (See paragraph [0002]). Hence, the payer must be registered as well as the first set of intermediaries which facilitate the transaction. 

	Regarding claim 3, Black discloses communicating, by the server to an issuer associated with the first financial account, a debit request for debiting the first amount from the first financial account to facilitate the transfer of the first amount from the first financial account to the second financial account. Black states that “[i]n various embodiments, money transfer system 270 generates a receiver transaction account (step 320), and stores the receiver transaction account in See paragraph [0042]). The transfer system debiting the funds from the payer to the payee financial account (“first” and “second” financial accounts) would require a debit request initially to complete the transaction. 

	Regarding claim 4, Black discloses initiating, by the server, a credit of a second amount to the first set of financial accounts when the payee receives the first amount in the second financial account. Black states that “[i]n various embodiments, money transfer system 270 generates a receiver transaction account (step 320), and stores the receiver transaction account in transaction account database 235. The receiver transaction account may be associated with the receiver data (e.g., receiver name, etc.). Money transfer system 270 may debit the money transfer amount from the sender transaction account (e.g., in a checking or savings account) or charge the money transfer amount to the sender transaction account (e.g., in a credit account), and credit the money transfer amount to the receiver transaction account. In that regard, the receiver transaction account may function as a typical transaction account comprising a limit of the money transfer amount.” (See paragraph [0042]). This debiting 

	Regarding claim 5, Black discloses communicating, by the server, a notification to the payer device, indicating that the first amount is received by the payee in the second financial account. Black states that “[i]n various embodiments, in response to the receiver using the receiver transaction account to make a purchase, payment network 130 may notify sender device 110 that the receiver transaction account has been used.” (See paragraph [0044]).

	Regarding claim 6, Black discloses that the first set of intermediaries includes at least one intermediary that receives the first amount in a third financial account and transfers the first amount to the second financial account, and wherein the first set of financial accounts includes the third financial account. Black states that “[i]n various embodiments, money transfer system 270 generates a receiver transaction account (step 320), and stores the receiver transaction account in transaction account database 235. The receiver transaction account may be associated with the receiver data (e.g., receiver name, etc.). Money transfer system 270 may debit the money transfer amount from the sender transaction account (e.g., in a checking or savings account) or charge the money transfer amount to the sender transaction account (e.g., in a credit account), and credit the money transfer amount to the receiver transaction account. In that regard, the receiver transaction account may function as a typical transaction account comprising a limit of the money transfer See paragraph [0042]). Although Black does not directly refer to a third account, any additional financial accounts relating to the payment transaction can be used to facilitate the transfer of funds, and it need not be limited to just one account. 

	Regarding claim 7, Black discloses that the first link is selected by the server based on a count of intermediaries associated with each link of the set of links. Black states that “[i]n various embodiments, money transfer interface 115 may be integrated into, or be in electronic communication with, one or more social media platforms (e.g., FACEBOOK®, INSTAGRAM®, LINKEDIN®, PINTEREST®, QZONE®, SNAPCHAT®, TWITTER®, VKONTAKTE (VK), etc.). For example, the sender may input one or more social media account identifiers (e.g., username and password) into money transfer interface 115 to enable access and communication between money transfer interface 115 and the social media platform. In that respect, and as discussed further herein, the sender may select the receiver from users that the sender is associated with on the enabled social media platform.” (See paragraph [0018]).  Black also states that “[i]n various embodiments, payment network 130 may comprise or interact with a traditional payment network or transaction network to facilitate purchases and payments, authorize transaction, settle transactions, and the like. For example, payment network 130 may represent existing proprietary networks that presently accommodate transactions for credit cards, debit cards, and/or other types of transaction accounts or transaction instruments.” (See paragraph [0023]). Hence, the payment network comprising servers will select a first link corresponding to a set of 

Regarding claim 8, Black discloses receiving, from a payer device, a payment request initiated by a payer for making a payment of a first amount to a payee, wherein the payment request includes first and second identifiers of the payer and payee, respectively. Black states that “[i]n various embodiments, payment network 130 may be configured to receive one or more money transfer requests from sender device 110, authorize the money transfer requests, authenticate the receiver associated with the money transfer request, generate a money transfer based on the money transfer request, and transmit data regarding the money transfer to receiver device 120, as discussed further herein. Payment network 130 may comprise any suitable combination of hardware, software, and/or database components. For example, payment network 130 may comprise one or more network environments, servers, computer-based systems, processors, databases, and/or the like.” (See paragraph [0023]). The first and second identifiers must necessarily be included in order to carry out the payment transfer in Black. Black states that “[f]or example, the sender may input one or more social media account identifiers (e.g., username and password) into money transfer interface 115 to enable access and communication between money transfer interface 115 and the social media platform. In that respect, and as discussed further herein, the sender may select the receiver from users that the sender is associated with on the enabled social media platform.” (See paragraph [0018]). 
Black also discloses retrieving, from a social platform, a set of links between the payer and payee based on the first and second identifiers such that each link of the set of links is indicative of a set of intermediaries that connects the payer to the payee on the social platform. Black states that “[f]or example, the sender may input one or more social media account identifiers (e.g., username and password) into money transfer interface 115 to enable access and communication between money transfer interface 115 and the social media platform. In that respect, and as discussed further herein, the sender may select the receiver from users that the sender is associated with on the enabled social media platform.” (See paragraph [0018]). Hence, these identifiers will correspond to a separate link that will necessarily connect the payer to the payee on the social platform in order to carry out the payment transfer. 
Black discloses selecting a first link indicative of a first set of intermediaries from the set of links. Black states that “[i]n various embodiments, money transfer interface 115 may be integrated into, or be in electronic communication with, one or more social media platforms (e.g., FACEBOOK®, INSTAGRAM®, LINKEDIN®, PINTEREST®, QZONE®, SNAPCHAT®, TWITTER®, VKONTAKTE (VK), etc.). For example, the sender may input one or more social media account identifiers (e.g., username and password) into money transfer interface 115 to enable access and communication between money transfer interface 115 and the social media platform. In that respect, and as discussed further herein, the sender may select the receiver from users that the sender is associated with on the enabled social media platform.” (See paragraph [0018]).  Black also states that “[i]n various embodiments, payment network 130 may comprise or interact with a traditional payment network or transaction network to See paragraph [0023]). Hence, the payment network comprising servers will select a first link corresponding to a set of intermediaries in order to connect the payer to the payee on a social platform. 
Black discloses processing the payment request by facilitating a transfer of the first amount from a first financial account of the payer to a second financial account of the payee by way of a first set of financial accounts of the first set of intermediaries. Black states that “[i]n various embodiments, money transfer system 270 generates a receiver transaction account (step 320), and stores the receiver transaction account in transaction account database 235. The receiver transaction account may be associated with the receiver data (e.g., receiver name, etc.). Money transfer system 270 may debit the money transfer amount from the sender transaction account (e.g., in a checking or savings account) or charge the money transfer amount to the sender transaction account (e.g., in a credit account), and credit the money transfer amount to the receiver transaction account. In that regard, the receiver transaction account may function as a typical transaction account comprising a limit of the money transfer amount.” (See paragraph [0042]). Now, this transfer of funds from the payer to the payee is done via a first set of financial accounts belonging to the payer and payee of the first set of intermediaries. 

Black discloses that the payer and the first set of intermediaries are registered with the service application. Black states that “[a]s a further example, the sender and the receiver may register and use a common platform to complete money transfers, such as a money transfer platform offered by PAYPAL®, VENMO®, or the like.” (See paragraph [0002]). Hence, the payer must be registered as well as the first set of intermediaries which facilitate the transaction. 

	Regarding claim 10, Black discloses communicating, by the server to an issuer associated with the first financial account, a debit request for debiting the first amount from the first financial account to facilitate the transfer of the first amount from the first financial account to the second financial account. Black states that “[i]n various embodiments, money transfer system 270 generates a receiver transaction account (step 320), and stores the receiver transaction account in transaction account database 235. The receiver transaction account may be associated with the receiver data (e.g., receiver name, etc.). Money transfer system 270 may debit the money transfer amount from the sender transaction account (e.g., in a checking or savings account) or charge the money transfer amount to the sender transaction account (e.g., in a credit account), and credit the money transfer amount to the receiver transaction account. In that regard, the receiver transaction account may function as a typical transaction account comprising a limit of the money transfer amount.” (See paragraph [0042]). The transfer system debiting the funds from the payer to the payee financial account (“first” and “second” financial accounts) would require a debit request initially to complete the transaction.
Black discloses initiating a credit of a second amount to the first set of financial accounts when the payee receives the first amount in the second financial account. Black states that “[i]n various embodiments, money transfer system 270 generates a receiver transaction account (step 320), and stores the receiver transaction account in transaction account database 235. The receiver transaction account may be associated with the receiver data (e.g., receiver name, etc.). Money transfer system 270 may debit the money transfer amount from the sender transaction account (e.g., in a checking or savings account) or charge the money transfer amount to the sender transaction account (e.g., in a credit account), and credit the money transfer amount to the receiver transaction account. In that regard, the receiver transaction account may function as a typical transaction account comprising a limit of the money transfer amount.” (See paragraph [0042]). This debiting from the payer account must necessarily mean that a credit is of this second amount is made when the payee’s second financial account is deposited with the requested funds.

	Regarding claim 12, Black discloses communicating, by way of the service application, a notification to the payer device, indicating that the first amount is received by the payee in the second financial account. Black states that “[i]n various embodiments, in response to the receiver using the receiver transaction account to make a purchase, payment network 130 may notify sender device 110 that the receiver transaction account has been used.” (See paragraph [0044]).

Black discloses that the first set of intermediaries includes at least one intermediary that receives the first amount in a third financial account and transfers the first amount to the second financial account by way of the service application, and wherein the first set of financial accounts includes the third financial account. Black states that “[i]n various embodiments, money transfer system 270 generates a receiver transaction account (step 320), and stores the receiver transaction account in transaction account database 235. The receiver transaction account may be associated with the receiver data (e.g., receiver name, etc.). Money transfer system 270 may debit the money transfer amount from the sender transaction account (e.g., in a checking or savings account) or charge the money transfer amount to the sender transaction account (e.g., in a credit account), and credit the money transfer amount to the receiver transaction account. In that regard, the receiver transaction account may function as a typical transaction account comprising a limit of the money transfer amount.” (See paragraph [0042]). Although Black does not directly refer to a third account, any additional financial accounts relating to the payment transaction can be used to facilitate the transfer of funds, and it need not be limited to just one account. 

	Regarding claim 14, Black discloses that the first link is selected by the server based on a count of intermediaries associated with each link of the set of links. Black states that “[i]n various embodiments, money transfer interface 115 may be integrated into, or be in electronic communication with, one or more social media platforms (e.g., FACEBOOK®, INSTAGRAM®, LINKEDIN®, PINTEREST®, QZONE®, See paragraph [0018]).  Black also states that “[i]n various embodiments, payment network 130 may comprise or interact with a traditional payment network or transaction network to facilitate purchases and payments, authorize transaction, settle transactions, and the like. For example, payment network 130 may represent existing proprietary networks that presently accommodate transactions for credit cards, debit cards, and/or other types of transaction accounts or transaction instruments.” (See paragraph [0023]). Hence, the payment network comprising servers will select a first link corresponding to a set of intermediaries in order to connect the payer to the payee on a social platform. This will be the appropriate count of intermediaries required to facilitate the transaction. 

Regarding claim 15, Black discloses receiving, by a server from a payer device, a payment request initiated by a payer for making a payment of a first amount to a payee, wherein the payment request includes first and second identifiers of the payer and payee, respectively. Black states that “[i]n various embodiments, payment network 130 may be configured to receive one or more money transfer requests from sender device 110, authorize the money transfer requests, authenticate the receiver associated with the money transfer request, generate a money See paragraph [0023]). The first and second identifiers must necessarily be included in order to carry out the payment transfer in Black. Black states that “[f]or example, the sender may input one or more social media account identifiers (e.g., username and password) into money transfer interface 115 to enable access and communication between money transfer interface 115 and the social media platform. In that respect, and as discussed further herein, the sender may select the receiver from users that the sender is associated with on the enabled social media platform.” (See paragraph [0018]). 
Black also discloses retrieving, by the server from at least first and second social platforms, first and second social graphs of the payer and payee based on the first and second identifiers, respectively. Black states that “[f]or example, the sender may input one or more social media account identifiers (e.g., username and password) into money transfer interface 115 to enable access and communication between money transfer interface 115 and the social media platform. In that respect, and as discussed further herein, the sender may select the receiver from users that the sender is associated with on the enabled social media platform.” (See paragraph [0018]). Hence, these identifiers will correspond to a separate link that will necessarily connect the payer to the payee on the social platform in order to carry out the payment transfer. The social 
Black discloses determining, by the server, a link connecting the payer and payee, based on the first and second social graphs such that the link is indicative of a set of intermediaries that connects the payer and payee. Black states that “[i]n various embodiments, money transfer interface 115 may be integrated into, or be in electronic communication with, one or more social media platforms (e.g., FACEBOOK®, INSTAGRAM®, LINKEDIN®, PINTEREST®, QZONE®, SNAPCHAT®, TWITTER®, VKONTAKTE (VK), etc.). For example, the sender may input one or more social media account identifiers (e.g., username and password) into money transfer interface 115 to enable access and communication between money transfer interface 115 and the social media platform. In that respect, and as discussed further herein, the sender may select the receiver from users that the sender is associated with on the enabled social media platform.” (See paragraph [0018]).  Black also states that “[i]n various embodiments, payment network 130 may comprise or interact with a traditional payment network or transaction network to facilitate purchases and payments, authorize transaction, settle transactions, and the like. For example, payment network 130 may represent existing proprietary networks that presently accommodate transactions for credit cards, debit cards, and/or other types of transaction accounts or transaction instruments.” (See paragraph [0023]). Hence, the payment network comprising servers will select a first link corresponding to a set of intermediaries in order to connect the payer to the payee on a social platform. 
Black discloses processing, by the server, the payment request by facilitating a transfer of the first amount from a first financial account of the payer to a second financial account of the payee by way of a set of financial accounts of the set of intermediaries. Black states that “[i]n various embodiments, money transfer system 270 generates a receiver transaction account (step 320), and stores the receiver transaction account in transaction account database 235. The receiver transaction account may be associated with the receiver data (e.g., receiver name, etc.). Money transfer system 270 may debit the money transfer amount from the sender transaction account (e.g., in a checking or savings account) or charge the money transfer amount to the sender transaction account (e.g., in a credit account), and credit the money transfer amount to the receiver transaction account. In that regard, the receiver transaction account may function as a typical transaction account comprising a limit of the money transfer amount.” (See paragraph [0042]). Now, this transfer of funds from the payer to the payee is done via a first set of financial accounts belonging to the payer and payee of the first set of intermediaries. 

	Regarding claim 16, Black discloses that the payer and the first set of intermediaries are registered with a service application hosted by the server. Black states that “[a]s a further example, the sender and the receiver may register and use a common platform to complete money transfers, such as a money transfer platform offered by PAYPAL®, VENMO®, or the like.” (See paragraph [0002]). Hence, the payer must be registered as well as the first set of intermediaries which facilitate the transaction. 
Black discloses communicating, by the server to an issuer associated with the first financial account, a debit request for debiting the first amount from the first financial account to facilitate the transfer of the first amount from the first financial account to the second financial account. Black states that “[i]n various embodiments, money transfer system 270 generates a receiver transaction account (step 320), and stores the receiver transaction account in transaction account database 235. The receiver transaction account may be associated with the receiver data (e.g., receiver name, etc.). Money transfer system 270 may debit the money transfer amount from the sender transaction account (e.g., in a checking or savings account) or charge the money transfer amount to the sender transaction account (e.g., in a credit account), and credit the money transfer amount to the receiver transaction account. In that regard, the receiver transaction account may function as a typical transaction account comprising a limit of the money transfer amount.” (See paragraph [0042]). The transfer system debiting the funds from the payer to the payee financial account (“first” and “second” financial accounts) would require a debit request initially to complete the transaction. 

	Regarding claim 18, Black discloses initiating, by the server, a credit of a second amount to the set of financial accounts when the payee receives the first amount in the second financial account. Black states that “[i]n various embodiments, money transfer system 270 generates a receiver transaction account (step 320), and stores the receiver transaction account in transaction account database 235. The receiver transaction account may be associated with the receiver data (e.g., receiver See paragraph [0042]). This debiting from the payer account must necessarily mean that a credit is of this second amount is made when the payee’s second financial account is deposited with the requested funds.

	Regarding claim 19, Black discloses communicating, by the server, a notification to the payer device, indicating that the first amount is received by the payee in the second financial account. Black states that “[i]n various embodiments, in response to the receiver using the receiver transaction account to make a purchase, payment network 130 may notify sender device 110 that the receiver transaction account has been used.” (See paragraph [0044]).

	Regarding claim 20, Black discloses that the set of intermediaries includes at least one intermediary that receives the first amount in a third financial account and transfers the first amount to the second financial account, and wherein the first set of financial accounts includes the third financial account. Black states that “[i]n various embodiments, money transfer system 270 generates a receiver transaction account (step 320), and stores the receiver transaction account in transaction account database 235. The receiver transaction account may be associated with the receiver See paragraph [0042]). Although Black does not directly refer to a third account, any additional financial accounts relating to the payment transaction can be used to facilitate the transfer of funds, and it need not be limited to just one account. 

Prior Art Not Relied Upon
7. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
1. Davis (U.S. Pub. No. 2016/0117665) teaches a systems and methods for sending and receiving payments using an integrated payment and messaging system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313)446-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Amit Patel/
Examiner
Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696